Order modified so as to limit the examination to the following matters: (1) Whether the paper purporting to be the last will and testamentof Joseph Apple-gate, deceased, is in the defendant Drake’s handwriting; (2) if not, who drafted the alleged will before the same was copied, if, the defendant Drake knows; and (3) any conversations between the defendant Drake and the testator in relation to the will, and everything which the defendant Drake heard said by the testator in connection therewith which is material to the controversy, and as thus modified affirmed, without costs, on the authority of Schweinburg v. Altman (131 App. Div. 795). Woodward, Burr, Rich and Miller, JJ., concurred; Hirschberg, P. J., voted to affirm the order.